     Case 3:20-cv-00518 Document 55 Filed 08/02/21 Page 1 of 10 PageID #: 545




                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


JENNI KOVICH individually and
on behalf of all similarly situated insureds,

                               Plaintiff,

v.                                                   CIVIL ACTION NO. 3:20-0518

NATIONWIDE PROPERTY & CASUALTY
INSURANCE COMPANY, a foreign corporation, and
CODY McCONNELL,

                               Defendants.

                          MEMORANDUM OPINION AND ORDER

        At the parties’ request, the Court held a status conference on April 5, 2021, to discuss the

issue of whether Plaintiff’s proposed class may include both residential and commercial property

policyholders. That same day, the Court directed the parties to brief the issue. Plaintiff timely

submitted her Memorandum Regarding Inclusion of Commercial Properties in Proposed Class

(ECF No. 31). Defendants responded to that Memorandum and filed their own Motion for Partial

Judgment on the Pleadings (ECF No. 33).1 The briefing is now complete, and the dispute is ripe

for review. For the following reasons, the Court DENIES Defendant’s motion (ECF No. 33).

                                        I. BACKGROUND

        Plaintiff Jenni Kovich initiated this action on July 30, 2020. The Amended Complaint

alleges that a windstorm damaged her home and barn, and that she filed a claim with her insurer,


1
  Defendants submitted an Amended Memorandum in Opposition to Plaintiff’s Memorandum
(ECF No. 38) four days after its original response. The Amended Memorandum included a
declaration from Howard Snyder, the Technical Director of Nationwide Property Casualty
Insurance Company. Other than noting the untimeliness of the Amended Memorandum, Plaintiff
did not object.
   Case 3:20-cv-00518 Document 55 Filed 08/02/21 Page 2 of 10 PageID #: 546




Defendant Nationwide Property & Casualty Insurance Company, and insurance agent, Defendant

Cody McConnell. According to Plaintiff, her policy required Nationwide to pay the full cost to

repair her home and barn, as well as the cost of replacing her lost and damaged personal property.

Plaintiff further claims that Defendants refused to provide first-party assistance and imposed an

“unlawful deduction for depreciation.” Am. Compl. ¶ 20. Plaintiff claims that these acts constitute

a breach of contract and warrant declaratory judgment and damages.

       Plaintiff also brings a putative class action claim alleging breach of contract. The Amended

Complaint proposes the following class definition:

         Any person or entity:
                1. Who is or was insured under a Nationwide insurance policy covering
                   real property located in West Virginia; and
                2. Who, on or after April 13, 2010, suffered a covered cause of loss for
                   damage to their insured real property; and
                3. Who received an offer or payment for the cost of repairing and/or
                   replacing the damage to their real property which reflected a
                   deduction by Nationwide for depreciation in connection with the cost
                   of repairing and/or replacing the real property.
Am. Compl. ¶ 28.

       In preparation for the class certification motion, Plaintiff served written discovery seeking

to identify the total number of potential class members meeting those criteria. Nationwide refused

to produce discovery for commercial policyholders, reasoning that Plaintiff, a residential

policyholder, cannot represent a class with commercial insureds. Naturally, Plaintiff disagrees, and

argues that her claim satisfies the Rule 23 requirements.

                                 II. STANDARD OF REVIEW

       In analyzing a party’s motion for judgment on the pleadings under Federal Rule 12(c), the

Fourth Circuit has indicated that the applicable standard is the same as a motion to dismiss under



                                                 -2-
   Case 3:20-cv-00518 Document 55 Filed 08/02/21 Page 3 of 10 PageID #: 547




Federal Rule 12(b)(6), noting that the “distinction is one without a difference.” Burbach Broad

Co. of Del. v. Elkins Radio Corp., 278 F.3d 401, 405-06 (4th Cir. 2002). To overcome a motion

for judgment on the pleadings, a complaint must be plausible. Bell Atl. Corp. v. Twombly, 550 U.S.

544, 546 (2007). This standard requires a plaintiff to set forth the “grounds” for an “entitle[ment]

to relief” that is more than mere “labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do.” Id. at 555 (internal quotations and citations omitted). A complaint

must contain “sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations and citation omitted).

Facial plausibility exists when a claim contains “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citation omitted).

       Accepting the factual allegations in the complaint as true, the allegations “must be enough

to raise a right to relief above the speculative level . . . . ” Twombly, 550 U.S. at 555 (citations

omitted). If the allegations in the complaint, assuming their truth, do “not raise a claim of

entitlement to relief, this basic deficiency should . . . be exposed at the point of minimum

expenditure of time and money by the parties and the court.” Id. at 558 (internal quotations and

citations omitted). Finally, “[a]lthough for the purposes of a motion [for judgment on the

pleadings] we must take all of the factual allegations in the complaint as true, we are not bound to

accept as true a legal conclusion couched as a factual allegation.” Iqbal, 556 U.S. at 678 (internal

quotations and citation omitted).

                                         III. DISCUSSION

       Defendants’ Motion for Judgment on the Pleadings asks this Court to dismiss Plaintiff’s

class claim to the extent that it permits commercial policyholders to be included in the putative

class. Defendants argue that Fourth Circuit precedent precludes Plaintiff from “advance[ing] a



                                                   -3-
   Case 3:20-cv-00518 Document 55 Filed 08/02/21 Page 4 of 10 PageID #: 548




single collective breach of contract action on the basis of multiple different contracts.” Defs.’ Am.

Mem. In Opp. to Pl.’s Mem. 2, ECF No. 35 (quoting Broussard v. Meineke Disc. Muffler Shops,

Inc., 155 F.3d 331, 340 (4th Cir. 1998)) (internal quotation marks omitted). Flowing from this

premise, Defendants assert that Plaintiff can neither meet the certification requirements under

Federal Rule of Civil Procedure 23(a), nor the predominance requirement under subsection (b)(3).

Defendants seek dismissal of Plaintiff’s class claims to the extent that the proposed class includes

commercial policyholders and a prohibition of discovery related to the same. The Court will

address these arguments after reciting the applicable law.

       Rule 23(a) states “four threshold requirements to all class actions:” (1) a class so numerous

that joinder of all members is impracticable; (2) questions of law or fact common to the class; (3)

a representative party whose claims and defenses are typical of the class’s claims and defenses;

and (4) a representative party that will fairly and adequately protect the class’s interests. Fed. R.

Civ. P. 23(a); Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 613 (1997).

       In addition to satisfying these prerequisites, plaintiffs must demonstrate that the proposed

class action fits into one of three forms permitted by Rule 23(b). See Eisen v. Carlisle & Jacquelin,

417 U.S. 156, 163 (1974). Plaintiff here brings her class action claim under the third form, which

allows plaintiffs to maintain a class action if

         [t]he court finds that the questions of law or fact common to class members
         predominate over any questions affecting only individual members, and that a
         class action is superior to other available methods for fairly and efficiently
         adjudicating the controversy. The matters pertinent to these findings include:
         (A) the class members’ interests in individually controlling the prosecution or
         defense of separate actions;
         (B) the extent and nature of any litigation concerning the controversy already
         begun by or against class members;
         (C) the desirability or undesirability of concentrating the litigation of the claims
         in the particular forum; and

                                                  -4-
   Case 3:20-cv-00518 Document 55 Filed 08/02/21 Page 5 of 10 PageID #: 549




         (D) the likely difficulties in managing a class action.
Fed. R. Civ. P. 23(b)(3). When drafting this rule, “the Advisory Committee had dominantly in

mind vindication of the rights of groups of people who individually would be without effective

strength to bring their opponents into court at all.” Amchem, 521 U.S. at 617 (quoting Kaplan,

Prefatory Note 497) (internal quotation marks omitted).

       Because each of these requirements require “rigorous” factual and legal analyses, it is rare

for a court to make a class determination at the pleadings stage. See Wal-Mart Stores, Inc. v. Dukes,

564 U.S. 338, 351 (2011). As recently held in this District, class allegations should be dismissed

or stricken before the class certification stage only when “it is clear from the face of the complaint

that the plaintiff cannot and could not meet Fed. R. Civ. P. 23’s requirements for certification . . .

. ” Sommerville v. Union Carbide Corp., No. 2:19-CV-00878, 2020 WL 2945541, at *3 (S.D. W.

Va. June 3, 2020) (Goodwin, J.) (quoting Williams v. Potomac Family Dining Grp. Operating Co.,

No. GJH-19-1780, 2019 WL 5309628, at *5 (D. Md. Oct. 21, 2019)) (internal quotation marks

omitted); Fain v. Crouch, No. CV 3:20-0740, 2021 WL 2004793, at *5 (S.D. W. Va. May 19,

2021) (quoting same). Accordingly, although the burden will shift to Plaintiff at the class

certification stage, it presently falls on Defendants to demonstrate that Plaintiff’s claim is

insufficient as a matter of law.

       Commonality, Typicality, and Class Representation Under Rule 23(a)

       As noted above, the proposed class definition includes commercial as well as residential

property policyholders. Defendants reason that Plaintiff, who fits in the latter category, cannot

meet the commonality, typicality, or class representation requirements under Rule 23(a) because

her residential policy is distinct from the commercial policies.

       Defendants primarily rely on Broussard v. Meineke Disc. Muffler Shops, Inc., 155 F.3d

331 (4th Cir. 1998), a putative class action brought by former and current franchisees alleging

                                                   -5-
   Case 3:20-cv-00518 Document 55 Filed 08/02/21 Page 6 of 10 PageID #: 550




breach of contract by their parent company. The Fourth Circuit made two relevant holdings in that

case. First, the court held that the named plaintiff was not an adequate class representative because

it was undisputed that the class members had conflicting interests: the former franchisees sought

maximal damages from the parent company, while the current franchisees maintained an interest

in its long term financial health. Id. at 337-39. The two sides attempted to mediate the conflict

without success. Based on these facts, the appellate court concluded that the district court erred in

its finding that the named plaintiff could serve as an adequate representative. Id.

        Second, the Fourth Circuit held that the named plaintiff did not meet the commonality or

typicality requirements because, among other things, the class members’ contracts were too

dissimilar. Id. at 340-43. The appellate court explained that the contracts varied “from year to year

and from franchisee to franchisee.” This meant that the contract claims rested on “materially

different contract language,” and created “wholly distinct set[s] of interpretive issues.” Id. at 340

(internal quotation marks omitted). Ultimately, these differences created the possibility that the

defendant’s conduct breached some contracts but not others. Id. The Fourth Circuit reversed the

district court and decertified the class.

        While Broussard certainly illustrates the potential challenges in bringing a class action for

breach of contract, the Court does not read it as narrowly as Defendants. The decision does not

preclude all class actions for breach of contract. In fact, in the decades following Broussard, the

Fourth Circuit has affirmed certification of classes premised on contract claims, including some

cases against insurers. See, e.g., Ward v. Dixie Nat. Life Ins. Co., 595 F.3d 164 (4th Cir. 2010).

That said, the Court recognizes that Plaintiff—much like any other plaintiff seeking class

certification—cannot bring a class action for breach of contract if there is a fundamental conflict

of interest among the proposed class members, or if the contract terms are materially different. See



                                                  -6-
   Case 3:20-cv-00518 Document 55 Filed 08/02/21 Page 7 of 10 PageID #: 551




id. at 180 (“For a conflict of interest to defeat the adequacy requirement, that conflict must be

fundamental.”) (quoting Gunnells v. Healthplan Servs., Inc., 348 F.3d 417, 430 (4th Cir. 2003))

(alterations in original) (citation and internal quotations omitted). This inquiry requires a fact-

intensive analysis that is ill-suited for the pleading stage.

        With this in mind, the Court cannot accept Defendants’ arguments that Plaintiff will not be

able to meet the Rule 23(a) requirements as a matter of law. Defendants suggest that Broussard

shows that Plaintiff cannot be a proper class representative because the proposed class includes

those with commercial policies. But unlike the franchisees in Broussard, Defendants have not

identified any inherent conflict of interest between residential and commercial policyholders.

Rather, Defendants assert that Plaintiff cannot possibly represent a class including commercial

insureds “because she would not be a member of any such class.” Defs.’ Am. Mem. In Opp. to Pl.’s

Mem. 4, ECF No. 35. This conclusory reasoning both ignores the proposed class definition, which

broadly includes Plaintiff’s claim as well as commercial claims, and fails to articulate how

Plaintiff’s interest in recovering the deducted value of depreciation differs from a commercial

insured’s interest in recovering the same.

        Defendants have also failed to articulate a material difference between residential and

commercial policies. Although Defendants proffer Plaintiff’s policy and an exemplar commercial

policy in an attempt to highlight their differences, they have not pointed to any material terms that

would raise “wholly distinct set[s] of interpretive issues,” nor have Defendants explained how the

differences could lead to varying results among class members. See Broussard, 155 F.3d at 340.

Rather, they make another conclusory assertion that the “policy forms themselves are completely

different from one another, containing different language.” Defs.’ Am. Mem. in Opp. to Pl.’s Mem.

7, ECF No. 35. How do these differences impact the merits of Plaintiff’s claim? Defendants do not



                                                    -7-
   Case 3:20-cv-00518 Document 55 Filed 08/02/21 Page 8 of 10 PageID #: 552




say.

       The only differences specified by Defendants relate to the method of claim adjustment.

Plaintiff counters that these differences are irrelevant to the most prevalent issue at hand: whether

Nationwide unlawfully deducted depreciation from claims. Plaintiff further argues that residential

and commercial policies contain the same prohibition of depreciation-related deductions, and to

the extent that the policies differ, those differences are immaterial because West Virginia Code §

33-17-9 also prohibits depreciation-related deductions.

       The Court finds that Plaintiff’s claims are plausible and rejects Defendants’ Rule 23(a)

challenges. Of course, it is possible that the parties encounter the sort of problems described in

Broussard by the class certification stage. However, without the benefit of a fully-briefed factual

analysis, the Court cannot conclude that Plaintiff’s claim is impermissible.

       Predominance under Rule 23(b)

       As noted above, Defendants also argue that Plaintiff cannot meet the predominance

requirement under Rule 23(b), which provides that the “questions of law or fact common to class

members predominate over any questions affecting only individual members . . . . ” This

requirement gives rise to a two-step analysis. The predominance requirement—Two-step analysis,

2 Newberg on Class Actions § 4:50 (5th ed.) (footnote and citations omitted). First, the Court must

characterize the issues as common or individual. Id. “An individual question is one where members

of a proposed class will need to present evidence that varies from member to member, while a

common question is one where the same evidence will suffice for each member to make a prima

facie showing [or] the issue is susceptible to generalized, class-wide proof.” Tyson Foods, Inc. v.

Bouaphakeo, 577 U.S. 442, 453-54 (2016) (quoting Newberg on Class Actions § 4:50 (5th ed.

2012)) (internal quotation marks omitted). Second, the Court must weigh the issues to determine



                                                  -8-
   Case 3:20-cv-00518 Document 55 Filed 08/02/21 Page 9 of 10 PageID #: 553




which predominate. This inquiry “asks whether the common, aggregation-enabling, issues in the

case are more prevalent or important than the non-common, aggregation-defeating, individual

issues.” Id. at 454 (quoting Newberg on Class Actions § 4:49)) (internal quotation marks omitted).

       Here, the parties dispute both the framing of the issues and their nature. On the one hand,

Plaintiff identifies a simple, common issue to all class members: whether Nationwide’s practice of

deducting depreciation from claims violates West Virginia Code § 33-17-9. On the other hand,

Defendants present a complex set of individualized questions, including questions about contract

interpretation and damages.

       At the outset, the Court notes that it is skeptical of Plaintiff’s framing and especially her

assertion that the contract language is immaterial. The Amended Complaint expressly presents

Counts I and II as breach of contract claims, neither of which reference West Virginia Code § 33-

17-9. Yet Plaintiff goes so far as to say that it is “the unlawful deduction for depreciation for

damage to real property which is at issue, not the nature of the underlying insurance contract or

the process by which the claims were adjusted.” Pl.’s Reply 5, ECF No. 36. Despite this skepticism,

the Court declines to grant judgment to Defendants at this stage. Just as with the Rule 23(a)

requirements, the Court cannot gauge the extent of the individual questions at issue without

speculating about the material terms of the contracts. Unable to gauge what may be the most

important questions of the case, the Court also declines to consider Defendant’s arguments about

individual damages at this time.

       Discovery

       Lastly, the Court declines to limit discovery related to the potential commercial class

members because, as held above, this information is necessary to the class certification analysis.

                                      IV. CONCLUSION



                                                 -9-
  Case 3:20-cv-00518 Document 55 Filed 08/02/21 Page 10 of 10 PageID #: 554




       For the reasons stated above, the Court DENIES Defendants’ Motion for Judgment on the

Pleadings (ECF No. 33), lifts the stay of this matter, and DIRECTS the parties to conduct a Rule

26(f) meeting and file a report of the same by August 20, 2021.

       The Clerk is DIRECTED to send a copy of this Order to counsel of record and any

unrepresented parties.

                                            ENTERED:       August 2, 2021




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                               - 10 -
